Per Curiam,
The facts of this case are clearly set forth in the opinion of the learned judge of the common pleas, and need not be restated by us. We have carefully examined the evidence and are all of opinion that his conclusions of fact are sustained thereby. It follows that the refusal to set aside the decree of divorce was not error.
The order discharging the rule to show cause why the decree of divorce made in the above case on August 2, 1897, should not be vacated and set aside, is affirmed at the costs of the appellant.